SHAW, Judge,
concurring and dissenting.
I concur in the majority’s conclusion that the circuit court had subject matter jurisdiction to declare whether the disputed matter is governed by the collective bargaining agreement.
I am unable to agree that a dispute over wages to be paid teachers participating in the Compensatory Education Program is not “arguably determinable” under the terms of the agreement. I do not find it critical that there is no specific mention of over-time pay, after school pay, or pay for teachers employed in the program.
It appears from the preamble of the collective bargaining agreement that its dominant purpose is to make certain that in the event of a dispute concerning wages, hours, and terms and conditions of employment there shall be a peaceful and orderly mechanism for resolving such disputes within the framework of Chapter 447, Florida Statutes. The purpose of the agreement is articulated as follows:
PURPOSE
It is the intent and purpose of this Agreement to assure sound and mutually beneficial working and economic relations between the parties hereto to provide an orderly and peaceful means of resolving any misunderstandings or differences which may arise as a result of implementing this Agreement, and to set forth herein basic and full agreement between the parties concerning wages, hours, and terms and conditions of employment. There shall be no individual arrangements or agreements made covering this agreement or any part of this agreement contrary to the terms provided herein.
It is understood that the Public Employer is engaged in furnishing essential public educational services which vitally affect the educational needs, health, safety, comfort and general well being of the children of this county and the public at large; and that the DTU represents professional teachers who have an interest in educational excellence, and both parties hereto recognize the need for continued and reliable service to these children and the public.
*433In keeping with my feeling that the dispute is arguably determinable within the scope of the present agreement, I would reverse the circuit court’s judgment and remand the cause to the court with directions that the judge order the parties to negotiate a grievance procedure in accordance with § 447.401, Florida Statutes (1979).